DETAILED ACTION
This action is in response to the Notice of Withdrawal from Issue letter of 08/08/2022 and the amendment filed on 03/16/22.
Claims 21-50 are pending and have been examined.
The amended specification of 08/9/21has been considered and entered, which changes the status of application 14/175148 from CON to CIP with no corresponding amended ADS or petition to correct priority.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No. 13/369601, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is a lack of support for the claimed subject matter in parent applications to which the instant application claims priority.  The parent applications discussed below fail to properly incorporate by reference subject matter presented in the instant claims. The effective filing date of the instant Application is limited to the filing date of Application 14/175,148 (filed 2/7/2014) because Application 14/175,148 is the earliest application in the continuity chain that provides support for the claimed subject matter including recitation of “a rotary indicator,(cl. 21, 27, 33, 39, 40)” “ratcheting drive (cl. 21),” and “multi-stroke firing drive(cl. 27, 33, 39, 40)” as application 14/175,148 properly incorporates by reference application 10/674,026 now US patent 7,364,061. 
	Per the ADS filed 9/3/2020 in the instant application, application 14/175,148 is a continuation of Applications 13/369,601 and 11/141,753.
Applications 13/369,601 and 11/141,753 do not provide support for “a rotary indicator,(cl. 21, 27, 33, 39, 40)” “ratcheting drive (cl. 21),” and “multi-stroke firing drive(cl. 27, 33, 39, 40)” as presently claimed.
Applications 13/118,246, 11/538,154 and 10/443617 which are parent applications of 13/369,601 do not support recitation of “a rotary indicator,(cl. 21, 27, 33, 39, 40)” “ratcheting drive (cl. 21),” and “multi-stroke firing drive(cl. 27, 33, 39, 40)” as presently claimed.
Provisional application 60/591,694 which is a parent application of 11/141,753 does not support recitation of “a rotary indicator,(cl. 21, 27, 33, 39, 40)” “ratcheting drive (cl. 21),” and “multi-stroke firing drive(cl. 27, 33, 39, 40)” as presently claimed. 
	It is noted that Applicant, in the 3/16/2022 response, indicated that “…support for the claims of the Subject Application can be entirely found in U.S. Provisional Patent Application Serial No. 60/591,694, entitled SURGICAL INSTRUMENT INCORPORATING AN ELECTRICALLY ACTUATED ARTICULATION MECHANISM, filed on July 28, 2004, i.e., "the '694 Provisional" and, as a result, the claims of the Subject Application are entitled to the earliest effective filing date of July 28, 2004, as discussed below. Notably, Para. [0078] of the '694 Provisional Application incorporates by reference a U.S. Patent Application entitled SURGICAL STAPLING INSTRUMENT INCORPORATING A MULTISTROKE FIRING POSITION INDICATOR AND RETRACTION MECHANISM to Swayze and Shelton.
	It is noted per 37 C.F.R. (c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" ( e.g. , "incorporate by reference"); and (2) Clearly identify the referenced patent, application, or publication. Per MPEP 608.01(p)(I)(A)(2) Correction of a citation for a document that cannot be identified as the incorporated document may be new matter and is not authorized by 37 CFR 1.57(h)(2)... A citation of a patent application by attorney docket number, inventor name, filing date and title of invention may sufficiently describe the document, but even then correction should be made to specify the application number.
Provisional Application 60/591,694 in paragraph 78 indicates “…An illustrative multi-stroke handle 14 for the surgical stapling and severing instrument 10 of FIG. 1 is described in greater detail in the co-pending and co-owned U.S. patent application entitled “SURGICAL STAPLING INSTRUMENT INCORPORATING A MULTISTROKE FIRING POSITION INDICATOR AND RETRACTION MECHANISM” to Swayze and Shelton, Ser. No. 10/374,026, the disclosure of which is hereby incorporated by reference in its entirety, with additional features and variation as described herein.” 
Application 10/374,026 is entitled “FERRULE WITH RELIEF TO REDUCE GALLING” and does not describe the subject matter of the instant application. 
Provisional application 60/591,694 references a document in which the title and inventors named do not correlate with the listed application number leading to confusion as to what document applicant is trying to incorporate by reference.  There is no attempt of record to correct the Application serial number in the 60/591,694 application to “Clearly identify the referenced patent, application, or publication.”  As such the incorporation by reference in provisional application 60/591,694 is improper.
Similarly paragraph 171 of applications 13/369,601 and 13/118,246 and paragraph 40 of application 11/538,154 to which the instant application claims priority incorporates by reference application 10/374,026.  There is no attempt of record to correct the Application serial number incorporated by reference into the 11/538,154, 13/369,601 and 13/118,246 applications to “Clearly identify the referenced patent, application, or publication.”  As such the incorporation by reference in applications 11/538,154, 13/369,601 and 13/118,246 is improper.
As the incorporation by reference in 60/591,694, 11/538,154, 13/369,601 and 13/118,246 is improper the effective filing date of the claimed invention is 2/7/2014. 
As such, the instant application should be examined under AIA  FITF because the effective filing date of the claimed invention falls on or after March 16, 2013.  See fact pattern #9 Of the AIA  indicator decision table below.
As noted above application 14/175,148, filed 2/7/2014 clearly identifies the referenced patent, application, or publication by indicating in paragraph 37 that “…An illustrative multi-stroke handle 14 for the surgical stapling and severing instrument 10 of FIG 1 is described in greater detail in the co- owned U S Patent Application Serial No 10/674,026, entitled SURGICAL STAPLING INSTRUMENT INCORPORATING A MULTISTROKE FIRING POSITION INDICATOR AND RETRACTION MECHANISM, now US Patent No 7,364,061, the disclosure of which is hereby incorporated by reference in its entirety, with additional features and variation as described herein.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ratcheting drive” and “multi-stroke firing drive” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
Claim(s) 21-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swayze et al. (2005/0067458). 
	Regarding claim 21, Swayze discloses A surgical stapling instrument (instrument 10, figure 1), comprising: a handle (20, para. 40), comprising: a frame (28, para. 41); a shroud (housing 154 of handle 20, para. 58 fig. 7-8); a firing trigger (34, para. 41) rotatably mounted to said frame (para. 43-44, note rotational progression as illustrated in figures 11-14, paragraph 63), wherein said firing trigger is rotatable between an unactuated position and an actuated position during an actuation stroke (para. 43-44, 63, 81-84); and a rotary indicator (40) on said shroud (note figure 1, para. 44, 66); a shaft (18) extending from said handle (fig. 1); an articulation joint (note paragraph 54 that indicates shaft 18 is non-articulating and applications of the invention may include instruments capable of articulation such as described in application 10/615,972 published as US 2005/0006430 to Wales incorporated by reference. Paragraph 55 further indicates embodiments using the linked rack 200 are combinable with articulated embodiments.  Wales discloses an articulation joint 11 in shaft 23 between distal portion 33 and closure sleeve 32, see figures 1-2, paragraph 35-37 and 60-62 of Wales); an end effector (12, fig. 1 of both Swayze and Wales) extending from said shaft, wherein said end effector is rotatable relative to said shaft about said articulation joint (note figures 1-2 of Wales), wherein said end effector comprises: a fist jaw (16, fig. 1); a second jaw (14, fig. 1) rotatable relative to said first jaw (para. 40); and a staple cartridge (82, para. 50) including staples (92, para. 50) removably stored therein (note para. 50 with regard to firing staple and para. 52 with regard to replacing staple cartridge 82 thus evidencing removability of staples 92); and a staple firing system (system including firing trigger 34, rack 200 and associated elements as seen in figure 9, and described in para. 41, 43-44, 49, 55, 61, 63), comprising: a ratcheting drive (drive including rack 200 and pawl 270 see also para. 72), wherein said firing trigger is operably coupled to said ratcheting drive (para. 72); and a firing member (links 196 a-d) movable from a proximal unfired position to a distal fully- fired position by said ratcheting drive during a staple firing stroke (note para. 72), wherein said firing trigger is actuatable through a plurality of actuation strokes to complete said staple firing stroke (note para. 56-73 in particular par. 60), wherein said firing member is incrementally moved a distance toward said distal fully-fired position during each said actuation stroke of said firing trigger (note multiple depressions of trigger 34 to effect firing in paragraph 60 and further note the abstract), and wherein said rotary indicator has pre-defined indicator locations corresponding to said actuation strokes of said firing trigger (para. 44).
	Regarding claims 22, 28 and 34, in Swayze, the orientation of said rotary indicator (40) is capable of indicate the number of actuation strokes of said firing trigger needed for said firing member to reach said distal fully-fired position (since indicia and instructions may be added to the handle to enhance the indication provided by the rotation of the knob 40 and the position of the knob indicates how many strokes are required to complete firing; paras. 44, 66).
	Regarding claims 23-26, 29-32, 35-38 and 41-50, Swayze discloses wherein the staple cartridge is replaceably seated in said first jaw (para 52); wherein said firing drive comprises a rack of connected links (196a-196d), and wherein said rotary indicator is operably coupled to and driven by said rack of connected links; a jaw closure system (24) configured to close said second jaw, wherein said jaw closure system comprises a closure trigger (26) rotatably mounted to said frame of said handle, and wherein said closure system is actuatable separately and independently from said staple firing system (para. 41); wherein said rotary indicator comprises an indicator defined thereon (not shown numerically in Fig. 1; Also, see the Abstract).
	Regarding claims 27, 33 and 39-40, Swayze discloses a surgical stapling instrument (as discussed with regard to claim 21 above), comprising: a handle (as discussed with regard to claim 21 above), comprising: a frame (as discussed with regard to claim 21 above); a shroud (as discussed with regard to claim 21 above); a firing trigger (as discussed with regard to claim 21 above) rotatably mounted to said frame (as discussed with regard to claim 21 above), wherein said firing trigger is rotatable between an unactuated position and an actuated position during an actuation stroke (as discussed with regard to claim 21 above); and a rotary indicator (as discussed with regard to claim 21 above); a shaft extending from said handle (as discussed with regard to claim 21 above); an articulation joint (as discussed with regard to claim 21 above); an end effector (as discussed with regard to claim 21 above) extending from said shaft, wherein said end effector is rotatable relative to said shaft about said articulation joint (as discussed with regard to claim 21 above), and wherein said end effector comprises: a fist jaw (as discussed with regard to claim 21 above); a second jaw (as discussed with regard to claim 21 above) rotatable relative to said first jaw (as discussed with regard to claim 21 above); and a staple cartridge (as discussed with regard to claim 21 above) including staples (as discussed with regard to claim 21 above) removably stored therein; and a staple firing system (as discussed with regard to claim 21 above), comprising: a multi-stroke firing drive (as discussed with regard to claim 21 above with regard to the ratcheting drive see also abstract and paragraphs 56-73), wherein said firing trigger is operably coupled to said multi-stroke firing drive (as discussed with regard to claim 21 above with regard to the ratcheting drive and firing trigger); and a firing member (as discussed with regard to claim 21 above) movable from a proximal unfired position to a distal fully- fired position by said multi-stroke firing drive during a staple firing stroke (as discussed with regard to claim 21 above), wherein said firing trigger is actuatable through a plurality of actuation stokes to complete said staple firing stroke (as discussed with regard to claim 21 above), wherein said firing member is incrementally moved a distance toward said distal fully-fired position during each said actuation stroke of said firing trigger (as discussed with regard to claim 21 above), and wherein said rotary indicator stops at discrete orientations corresponding to said actuation strokes of said firing trigger (as discussed with regard to claim 21 above see also paragraphs 44 and 64-66 where indicator gear 230 is connected to knob 40 and makes no more than one rotation during full firing thus stopping 40 at a discrete location).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731